NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2154-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUAN R. MARTORI,

     Defendant-Appellant.
_________________________

                   Submitted December 19, 2019 – Decided March 11, 2020

                   Before Judges Suter and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment Nos. 15-09-1171
                   and 17-01-0135.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Daniel S. Rockoff, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Ian C. Kennedy, Assistant Prosecutor, of
                   counsel and on the brief; Catherine A. Foddai, Legal
                   Assistant, on the brief).

PER CURIAM
      Defendant Juan R. Martori appeals his November 17, 2017 judgment of

conviction, challenging only the order from November 3, 2016, that denied his

motion to suppress a search warrant. We affirm the order and the judgment.

                                     I.

      In 2015, defendant was charged under Bergen County indictment 15-09-

1171 with two counts of third-degree possession of heroin with intent to

distribute, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3); and first-degree

maintaining or operating a drug manufacturing facility, N.J.S.A. 2C:35-4.

      In 2017, defendant was charged under Bergen County indictment 17-01-

0135 with third-degree possession of a controlled dangerous substance (CDS),

fentanyl, with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-

5(b)(13); third degree possession of CDS, fentanyl, N.J.S.A. 2C:35-10(a)(1);

third-degree possession of CDS, heroin, with intent to distribute, N.J.S.A.

2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3); third-degree possession of heroin,

N.J.S.A. 2C:35-10(a)(1); and four counts of second-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a)(2).

      In 2017, defendant pleaded guilty to both indictments. On indictment 15-

09-1171, he pleaded guilty to first-degree maintaining and operating a CDS

production facility, N.J.S.A. 2C:35-4. On indictment 17-01-0135 he pleaded

                                                                       A-2154-17T3
                                          2
guilty to third-degree possession of fentanyl with intent to distribute, N.J.S.A.

2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(13).

      The judge sentenced defendant to a ten-year term in prison with a forty-

two-month period of parole ineligibility on indictment 15-09-1171 and to a five-

year term with a thirty-month period of parole ineligibility on indictment 17-01-

0135. The sentences were to be served concurrently. 1

      In 2016—after the first indictment was returned, but before the second—

defendant sought to suppress a warrant, issued on May 27, 2015, that authorized

the police to search for CDS and drug distribution paraphernalia in defendant's

apartment. The search warrant was supported by the affidavit of Detective

Michael Klumpp. Based on his affidavit and testimony, the trial court denied

the suppression motion.

      The trial court found that the Bergen County Narcotics Task Force was

advised by a confidential informant (CI) that "Raymond," later identified as

defendant, was known to distribute CDS (heroin) in Cliffside Park. The CI

provided defendant's address and phone number, indicating he could purchase

CDS from defendant. At Klumpp's instruction, during the week of May 11,



1
   The judge imposed statutory fines and penalties; his driver's license was
suspended for twenty-four months.
                                                                         A-2154-17T3
                                       3
2015, the CI contacted defendant to arrange to purchase heroin. The CI was

searched prior to the transaction and provided with currency. Defendant and the

CI met at a prearranged location and surveillance was established at defendant's

address and the location of the drug buy. "[S]urveillance personnel observed

[defendant] exit the residence . . . and proceed directly to the prearranged

location where the CI" and Klumpp were located. Defendant sold CDS to the

CI in Klumpp's presence; tests revealed the substance was heroin. Klumpp

identified defendant from his driver's license.

      Klumpp's affidavit described two individuals in Cliffside Park who had

been revived by the use of Narcan after an overdose. The CI indicated these

individuals purchased heroin from defendant.            The affidavit included

defendant's criminal history and that based on information from the Post Office,

defendant accepted mail at the specific apartment address. Defendant also was

observed by the police driving his daughter's vehicle, registered at the

apartment. Detectives also confirmed defendant's residence through the Motor

Vehicle Commission. Klumpp's supporting affidavit included his employment,

education, training and experience as a police officer. He stated in the affidavit

that "narcotic traffickers are known to keep narcotic records, money,

paraphernalia, and other instrumentalities used in furtherance of narcotics


                                                                          A-2154-17T3
                                        4
distributions, as well as, actual controlled dangerous substances at residences in

which they have control."

      The trial court conducted a hearing on the suppression motion limited to

what appeared to be an error about the specific address. Klumpp testified that

surveillance was established at defendant's residence at the specific address.

The other address mentioned in the search warrant was a typographical error.

Klumpp further testified he had been inside of the specific building previously

and believed defendant's apartment was on the second floor.

      On November 3, 2016, the trial court denied defendant's motion to

suppress the search warrant for the specific apartment. The trial court found the

CI "provided detectives with significant details about the defendant such as his

alias, phone number and address." The CI also contacted defendant to make a

controlled buy of heroin and that purchase was made in Klumpp's presence. The

court found the detectives did not fail to "corroborate the information supplied

to them by the CI[,] which resulted in the investigation and subsequent arrest of

the defendant."

      With respect to defendant's argument there was no probable cause to

search the specific apartment, the trial court found Klumpp to be credible in his

testimony that defendant was seen leaving the apartment building prior to the


                                                                          A-2154-17T3
                                        5
controlled buy, even though there was a typographical error in the search

warrant affidavit. This error did not require suppression of the search warrant.

      On appeal, defendant raises one issue:

            POINT I

            BECAUSE A STREET SALE DID NOT CREATE
            PROBABLE CAUSE TO SEARCH AN APARTMENT
            IN A MULTI-UNIT BUILDING, THE WARRANT
            APPLICATION WAS DEFICIENT, AND THE FRUIT
            SHOULD BE SUPPRESSED.           U.S. CONST.,
            AMENDS. IV, XIV, N.J. CONST., ART. I, PAR.7.

                                      II.

      Our review of the denial of a suppression motion is limited. State v.

Handy, 206 N.J. 39, 44 (2011). We review a motion judge's factual findings in

a suppression hearing with great deference. State v. Gonzales, 227 N.J. 77, 101

(2016).   We "must uphold the factual findings underlying the trial court's

decision so long as those findings are supported by sufficient credible evidence

in the record." State v. Gamble, 218 N.J. 412, 424 (2014) (citing State v. Elders,

192 N.J. 224, 243 (2007)). We defer "to those findings of the trial judge which

are substantially influenced by [the] opportunity to hear and see the witnesses

and to have the 'feel' of the case, which a reviewing court cannot enjoy." Elders,
192 N.J. at 244 (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). We owe no

deference, however, to the trial court's legal conclusions or interpretation of the

                                                                           A-2154-17T3
                                            6
legal consequences that flow from established facts. Our review in that regard

is de novo. State v. Watts, 223 N.J. 503, 516 (2015).

      Defendant argues the street sale of narcotics, although providing probable

cause to arrest defendant, did not give rise to probable cause to search

defendant's apartment.    Defendant contends no one saw him store or sell

narcotics there. He therefore argues there was no probable cause that a search

of that apartment would yield contraband.

      The Fourth Amendment of the United States Constitution and Article I,

Paragraph 7 of the New Jersey Constitution "protect [the State's] citizens against

unreasonable police searches and seizures by requiring warrants issued upon

probable cause 'unless [the search] falls within one of the few well-delineated

exceptions to warrant requirement.'" State v. Maryland, 167 N.J. 471, 482

(2001) (second alteration in original) (quoting Schneckloth v. Bustamonte, 412
U.S. 218, 219 (1973)). "A search that is executed pursuant to a warrant is

'presumptively valid,' and a defendant challenging the issuance of that warrant

has the burden of proof to establish a lack of probable cause 'or that the search

was otherwise unreasonable.'"      State v. Boone, 232 N.J. 417, 427 (2017)

(quoting Watts, 223 N.J. at 513-14).




                                                                          A-2154-17T3
                                        7
      Probable cause is "consistently characterized . . . as a common-sense,

practical standard for determining the validity of a search warrant." State v.

Novembrino, 105 N.J. 95, 120 (1987). It is met when police have "a 'well

grounded' suspicion that a crime has been or is being committed." State v.

Waltz, 61 N.J. 83, 87 (1972) (quoting State v. Burnett, 42 N.J. 377, 387 (1964)).

The United States Supreme Court similarly described probable cause as a

"practical, nontechnical conception." Illinois v. Gates, 462 U.S. 213, 231 (1983)

(quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)). Probable cause

requires more than mere suspicion; it requires a showing of a "fair probability"

that criminal activity is taking place. State v. Demeter, 124 N.J. 374, 381 (1991)

(quoting Gates, 462 U.S. at 238).           Courts must base a probable cause

determination on the totality of the circumstances and consider the probabilities.

State v. Jones, 179 N.J. 377, 389 (2004) (citing Schneider v. Simonini, 163 N.J.
336, 361 (2000)).

      We disagree with defendant's arguments because there was ample

evidence to support probable cause for the search of this apartment. A CI

provided information that defendant was selling heroin in Cliffside Park. The

CI provided defendant's name, address and cell phone number. A controlled buy

was arranged between the CI and defendant; they exchanged text messages. The


                                                                          A-2154-17T3
                                        8
detective was with the CI when defendant sold heroin to the CI. Defendant was

kept under surveillance. He left his apartment building and went directly to

meet the CI. The drugs were field tested and determined to be heroin. The Post

Office provided information that defendant accepted mail at this apartment.

Defendant had a criminal history involving narcotics. He was seen driving his

daughter's vehicle, who had the same apartment address. The detective also

attested, based on his experience, that narcotics traffickers keep records, money,

paraphernalia and other instrumentalities for drug distribution at the residence

where they have control.

      Defendant relies on State v. Boone, 232 N.J. 417 (2017) to support his

arguments.     In Boone, the defendant contended there was not enough

information to support a warrant to search an apartment. Id. at 421. The Court

agreed stating that judges must review the warrant application to tie specific

evidence to the property to be searched. Id. at 431.

      Boone is factually distinguishable because in that case there was no

information in the search warrant application about how the police knew the

defendant lived in one specific apartment in the building, nor did the search

warrant application indicate the building was a thirty-unit apartment building.

Id. at 422. In the present case, defendant accepted mail at this specific apartment


                                                                           A-2154-17T3
                                        9
address; his daughter and wife lived there. Surveillance showed him leaving

directly from that building to go to the controlled buy with the CI.

      Defendant argues the search warrant was supported solely by the

detective's assertion that drug traffickers are known to keep CDS at their

residences. Defendant argues this type of support has been rejected in other

cases. However, this search warrant was not based just on the fact that drug

traffickers keep drugs in their residences or places they control. It was based on

information from a CI, a controlled buy and defendant's surveilled conduct

where he went directly from the building where he resided to the prearranged

location.   Looking at this search warrant affidavit and the totality of the

circumstances, we agree with the trial judge there was probable cause for the

search warrant and that defendant's motion to suppress what was seized in the

search was properly denied.

      Affirmed.




                                                                          A-2154-17T3
                                       10